Per Curiam:

• The tax deed under which plaintiff claimed title is void on its face because it fails to state the amount for which the land was bid off by the county, and the omission is not cured by any of the other recitals. (Robidoux v. Munson, 75 Kan. 207.) The amount for which the certificate was assigned is stated, but at the date of the assignment the taxes were due for two subsequent years, and it is impossible to ascertain from the face of the deed how much of the amount paid was for the taxes for the year for which the land was sold and how much was for the subsequent taxes. (Gibson v. Ast, 77 Kan. 458.) The words “being equal to the cost of redemption at that, time” necessarily refer to the date of the assignment.
Upon the showing made the trial court committed no error in opening up the former judgment. The judgment is affirmed.